IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE
                          AT KNOXVILLE
                              Assigned on Briefs May 22, 2007

                   STATE OF TENNESSEE v. JACK N. TAYLOR

                 Direct Appeal from the Criminal Court for Loudon County
                           No. 10691    E. Eugene Eblen, Judge



                    No. E2006-02719-CCA-R3-CD - Filed August 29, 2007


The defendant, Jack N. Taylor, was convicted of robbery, a Class C felony, and sentenced to three
years in the community corrections program. On appeal, he argues that the evidence was insufficient
to support his conviction. Following our review, we affirm the judgment of the trial court.

     Tenn. R. App. P. 3 Appeal as of Right; Judgment of the Criminal Court Affirmed

ALAN E. GLENN , J., delivered the opinion of the court, in which JAMES CURWOOD WITT , JR. and
JOHN EVERETT WILLIAMS, JJ., joined.

Joe H. Walker, District Public Defender, and Walter B. Johnson, II, Assistant Public Defender, for
the appellant, Jack N. Taylor.

Robert E. Cooper, Jr., Attorney General and Reporter; Renee W. Turner, Assistant Attorney General;
Scott McCluen, District Attorney General; and John Bledsoe, Assistant District Attorney General,
for the appellee, State of Tennessee.


                                             OPINION

                                              FACTS

        At the defendant’s May 31, 2005, trial, the victim, Agnes Hartline, testified that she was a
seventy-one-year-old widow and lived alone in Lenoir City. On November 7, 2002, she went to the
bank to cash a check, bought some groceries, and then went to Burger King. She returned home at
about 5:45 p.m., parked in her carport, and noticed a medium gray car with a red stripe “going slow”
past her driveway. She saw two people in the front seat of the gray car. As she was unloading her
purchases, a “[p]retty good size” man approached her from the side of her house. He asked her twice
if “Christy” lived there, and she told him that no one by that name had ever lived there. The man
then said, “[W]ell[,] I’ll just have to have that purse” and grabbed Ms. Hartline’s purse. Even though
she knew she “was fighting a losing battle,” she held onto her purse as the man “jerk[ed] and pull[ed]
it.” He succeeded in taking the purse from her after scratching and bruising her arms until they bled
and then ran across her yard and got into the gray car she had seen pass her house. Ms. Hartline said
her purse contained over $100 in cash, credit cards, her driver’s license, and other items.

        Ms. Hartline said that she went inside her house and called 9-1-1. The police arrived and
subsequently took her to look at a gray car that had been stopped nearby. She identified the car as
the one in which the robber had fled. After the police took her home, they brought three suspects
to her house, and she identified the defendant as her robber. She also identified the defendant from
a photographic lineup of six persons she viewed in her home a week after the robbery. At trial, she
once again identified the defendant as the man who took her purse. On cross-examination, she
confirmed that even though the police found the gray car “about a mile or so” from her house and
searched the defendant and the car, her purse was not recovered.

         Officer Joe Foster of the Lenoir City Police Department testified that “four or five” minutes
after receiving the dispatch regarding the robbery, he stopped the vehicle in which the defendant was
riding because it matched the description given in the dispatch. He held the defendant and the other
two occupants for investigative purposes until county officers arrived. He said that the location
where he stopped the vehicle was about two miles from the victim’s subdivision.

        Sergeant Billy Hall of the Loudon County Sheriff’s Department testified regarding the
victim’s identification of the defendant during the “show up” at her house shortly after the robbery.
He explained that a “show up” is conducted when a witness might be able to identify a suspect
shortly after a crime. In this case, the “show up” took place approximately twenty-nine minutes after
the robbery. The police brought the three men who had been stopped in the gray car to the victim’s
house, and she identified the defendant immediately. Sergeant Hall also conducted the photographic
lineup and said he intentionally waited seven days before taking the photographs to the victim’s
house “to give the benefit of the doubt to everybody involved.” However, as soon as he uncovered
the photographic lineup of six persons, the victim identified the photograph of the defendant and
“was very adamant that that was him.”

       On cross-examination, Sergeant Hall said that personnel from Loudon County Fire and
Rescue, the Lenoir City Fire Department, and other county and city policemen had searched the area
between the victim’s house and the location where the defendant was apprehended, a distance of
“about a mile,” but her purse was not found. Additionally, no evidence was discovered on the
defendant or in the car.

         Defense witness Michael Silvey testified that the defendant and two other friends, “the
Sentell brothers,” came to his house at about 5:15 p.m. on November 7, 2002, with Nick Sentell
driving the gray Chevrolet Corsica they arrived in. The defendant told Silvey that his son had been
born that day, and Silvey gave the men beer to celebrate. The defendant and the Sentells stayed for
about half an hour before leaving, and, as they drove away, Silvey saw the police stop their car.
Later, the police interviewed Silvey regarding the robbery and searched the outside of his house, but



                                                 -2-
no evidence was recovered. According to Silvey, Nick Sentell was in jail at the time of the
defendant’s trial.

        Silvey’s wife, Shannon Silvey, testified that at about 5:30 p.m. on the day of the offense, she
saw her husband talking with the defendant and Alan and Nick Sentell outside their house. She
looked out the window at that time because her husband was mowing the lawn and had stopped
mowing. She said that the men were celebrating the birth of the defendant’s child and “were out
there having a couple of beers,” but they did not come inside. She confirmed that the police had later
searched the perimeter of their house but did not search the interior even though she granted them
permission.

        The defendant testified that, on the morning of the robbery, he was at the hospital for the
birth of his son. He later left the hospital to pick up and cash his paycheck before meeting Alan
Sentell, a co-worker, for lunch. They subsequently met Sentell’s brother, Nick Sentell, and then
went to the Silveys’ house where they “had a few beers” and stayed for “a good 30-45 minutes.”
They were stopped by the police immediately after leaving the Silveys’ house. The defendant said
that he was arrested after being taken to the victim’s house. However, he denied any involvement
in the robbery.

                                            ANALYSIS

        The sole issue the defendant raises on appeal is whether the evidence presented at trial is
sufficient to support his conviction. To argue the insufficiency of the evidence, the defendant points
out that Michael Silvey testified that he was at his house at the time of the robbery and that the
victim’s description of the clothes the robber wore did not exactly match what he had on that day.
The defendant further contends that his conviction should be set aside because the police never
recovered the victim’s purse, although they searched intensely for it.

        In consideration of this issue, we apply the rule that where sufficiency of the convicting
evidence is challenged, the relevant question of the reviewing court is “whether, after viewing the
evidence in the light most favorable to the prosecution, any rational trier of fact could have found
the essential elements of the crime beyond a reasonable doubt.” Jackson v. Virginia, 443 U.S. 307,
319, 99 S. Ct. 2781, 2789 (1979); see also Tenn. R. App. P. 13(e) (2006); State v. Evans, 838
S.W.2d 185, 190-92 (Tenn.1992); State v. Anderson, 835 S.W.2d 600, 604 (Tenn. Crim. App. 1992).
This rule applies when the determination of guilt is based upon direct evidence, circumstantial
evidence, or a combination of both direct and circumstantial evidence. State v. Pendergrass, 13
S.W.3d 389, 392-93 (Tenn. Crim. App. 1999) (citing State v. Dykes, 803 S.W.2d 250, 253 (Tenn.
Crim. App. 1990)).

       All questions involving the credibility of witnesses, the weight and value to be given the
evidence, and all factual issues are resolved by the trier of fact. See State v. Pappas, 754 S.W.2d
620, 623 (Tenn. Crim. App. 1987). Our supreme court stated the rationale for this rule:



                                                 -3-
               This well-settled rule rests on a sound foundation. The trial judge and the
       jury see the witnesses face to face, hear their testimony and observe their demeanor
       on the stand. Thus the trial judge and jury are the primary instrumentality of justice
       to determine the weight and credibility to be given to the testimony of witnesses. In
       the trial forum alone is there human atmosphere and the totality of the evidence
       cannot be reproduced with a written record in this Court.

Bolin v. State, 405 S.W.2d 768, 771 (Tenn. 1966) (citing Carroll v. State, 370 S.W.2d 523 (Tenn.
1963)). Additionally, a jury conviction removes the presumption of innocence with which a
defendant is initially cloaked and replaces it with one of guilt, so that on appeal, a convicted
defendant has the burden of demonstrating that the evidence is insufficient. See State v. Tuggle, 639
S.W.2d 913, 914 (Tenn. 1982).

        Robbery is defined by statute as “the intentional or knowing theft of property from the person
of another by violence or putting the person in fear.” Tenn. Code Ann. § 39-13-401(a) (2006). The
victim testified that the defendant approached her in her carport, grabbed her purse, and struggled
with her to get it out of her hands, bruising her arms in the process. She positively identified him
very quickly after the incident and then was able to select him from a photographic lineup a week
later. Viewed in a light most favorable to the prosecution, this evidence is sufficient to support the
defendant’s robbery conviction.

         Although the defendant and Mr. and Mrs. Silvey testified that he was at the Silvey residence
at the time of the robbery, the jury did not credit their testimony but, rather, that of the victim. We
conclude that, based upon the victim’s identification of the defendant as her assailant, a reasonable
jury could conclude that he committed the robbery.

                                          CONCLUSION

       Based on the foregoing authorities and reasoning, we affirm the judgment of the trial court.


                                                       ___________________________________
                                                       ALAN E. GLENN, JUDGE




                                                 -4-